Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s election filed on May 31, 2022.
Claims 1-2 are withdrawn.
Claims 3-21 are being examined in this office action.

Election/Restrictions
Claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 31, 2022.
Applicant’s election without traverse of claims 3-21 in the reply filed on May 31, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 3, the limitation “an angle-torque trace” recited in line 11 renders the claim indefinite because it is unclear if it is equivalent to the angle torque trace previously recited in line 5 of the claim or if it is an entirely different element. For examination purposes examiner interprets it be equivalent to the angle torque trace previously recited in the claim.
All remaining claims are rejected as they depend from rejected independent claim 3. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-4, 17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seith et al. (US Pub. No. 2004/0172800 A1, herein, Seith) in view of Nemecek et al. (US Pub. No. 2018/0169844 A1, herein, Nemecek) and further in view of Murui et al. (US Pub. No. 2021/0331305 A1, herein Murui).
Regarding claim 3, Seith discloses a method for automatically detecting anomalies in the structure or material forming a fastener (“fastener or fastener component” – Para [0011]) utilized in the assembly of a device, the method comprising the steps of: 
a. providing an apparatus (10 – Fig. 1) comprising: 
i. a driving tool (20) capable of recording a torque trace (via 85) for a fastener driven by the tool to form a recorded trace (“feedback signal”) (Para [0019]); and 
ii. a processor (30, 75) operably connected to the driving tool (Fig. 3) and including an machine learning engine stored on the processor (Para [0016]);
 b. driving a fastener to secure components of a device with the driving tool (“the operator engages the fastening tool 20 to install the fastener to the assembly” – Para [0028]); 
c. recording data forming a torque trace while driving the fastener to form the recorded trace (“the torque transducer 85…provide feedback information to the controller” – Para [0028]); and 
d. comparing (via a “comparator” – Para [0019]) a stored torque trace (“predetermined threshold range” – Para [0019]) created by the machine learning engine with the recorded trace to detect anomalies (“determines…that an error condition exists” – Para [0028]).
Seith does not expressly disclose that the method is utilized in the assembly of a medical device, and the step of driving a fastener to secure components of a medical device with the driving tool. 
Nemecek teaches the assembly of a medical device (“medical equipment”), and the step of driving a fastener to secure components of a medical device with the driving tool (Para [0003]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method disclosed by Seith with the assembly of a medical device (“medical equipment”), and the step of driving a fastener to secure components of a medical device with the driving tool as taught by Nemecek in order to further secure a high risk joint (Nemecek, Para [0003]).
Seith does not expressly disclose that the torque trace is an angle torque trace.
Murui teaches recording an angle torque trace (via 21 – Para [0017]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method disclosed by Seith the torque trace is an angle torque trace as taught by Murui in order to further determine the axial distortion to the fastener. Examiner interprets that it would be obvious one of ordinary skill in the art to modify the torque transducer (85) of Seith with the tightening torque detector (21) of Murui so it includes both a “torque sensor” and a “rotation angle sensor” (Murui, Para [0017]).

Regarding claim 4, Seith in view of Nemecek and further in view of Murui teaches the method as recited above, further comprising the step of creating the stored trace for comparison with the recorded trace components with the machine learning engine prior to driving the fastener (“pre-programmed control parameters” – Para [0016]).

Regarding claim 17, Seith in view of Nemecek and further in view of Murui teaches the method as recited above, further comprising the step of transmitting the recorded trace to the processor after driving the fastener (Seith, Fig. 3).
Regarding claim 19, Seith in view of Nemecek and further in view of Murui teaches the method as recited above, wherein the steps of recording the data to form the recorded trace and comparing the recorded trace to the stored trace are simultaneous (Seith, Para [0022]).

Regarding claim 20, Seith in view of Nemecek and further in view of Murui teaches the method as recited above, further comprising the step of grouping the recorded traces by fastener type  (“samples of fastener parameters” – Seith, Para [0025]) after recording the angle-torque trace.

Regarding claim 21, Seith in view of Nemecek and further in view of Murui teaches the method as recited above, further comprising the step of removing a fastener (“fault backout the fastener”) in which anomalies are detected after comparing the recorded trace to the stored trace (Seith, Para [0029]).

Allowable Subject Matter
Claim 5-16 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





June 30, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731